DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recitation of “the fluid collection apparatus” lack antecedent basis since this is the first recitation of the limitation. As best understood for the purpose of continuous examination, the claim is interpreted as requiring a fluid collection apparatus comprising the fluid receptacle of claim 1 and further comprising a rigid tube disposed within the bottle, since claim 11 only differs from claim 2 in the preamble with the noted recitation so as to avoid a duplicate claim. Accordingly, if applicant amends claim 12 as interpreted, it is noted that the recitations of “The fluid collection apparatus” of claims 13-20 would also have 
Regarding claim 18, the recitation of “breast pump manifold connectable to the bottle” is confusing because claim 17 has been interpreted as positively requiring that the fluid collection apparatus comprises a valve disposed at the top portion of the bottle since the valve interface interfaces with the valve. However, the recitation of “connectable” appears to require that the breast pump manifold being capable of connecting to the bottle. At the same time, claim 18 further requires that the valve is disposed with the breast pump manifold. Therefore, it is unclear whether the claim is positively requiring the breast pump manifold when the valve is positively required. However, as best understood for the purpose of continuous examination, the claim is interpreted as positively requiring a breast pump manifold since this appear in the disclosed embodiments of Figs. 16-18. Accordingly, the claim is suggested to be amended to recite --the valve is disposed within a breast pump manifold connected to the bottle-- so as to avoid the confusion.
Claims 13-20 are rejected for incorporating the above confusion through their respective claim dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fematt (US Pub. No. 2017/0303496 A1).
Claim 1. Fematt discloses a fluid collection receptacle, comprising: 
a pressure sensor (56) connected to a bottle (14) (Fig. 1; i.e., milk meter 14 is interpreted as being a bottle since it is a milk container and comprises a shape generally similar to shape of bottle 1640, 1740, 1820, and 1920 disclosed in instant Figs. 16-19) which detects air pressure in the bottle as the bottle is filled with a liquid ([0037]).

Claim 1-5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheldorf (US Pub. No. 2014/0033817 A1).
Claim 1. Scheldorf discloses a fluid collection receptacle, comprising: 

Claim 2. Scheldorf discloses the fluid collection receptacle of claim 1, further comprising a rigid tube (112) disposed within the bottle ([0016]; i.e., when tube 112 is a rigid sheathing).
Claim 3. Scheldorf discloses the fluid collection receptacle of claim 2, further comprising a port (i.e., opening of container 104) connected to the rigid tube (Fig. 1; [0011]).
Claim 4. Scheldorf discloses the fluid collection receptacle of claim 3, wherein the rigid tube and the port are connected within an adapter (120) ([0015]).
Claim 5. Scheldorf discloses the fluid collection receptacle of claim 4, wherein the pressure sensor is connected to the port ([0015], Fig. 1; i.e., sensor 202 is coupled to the opening of container 104 through process coupling 120).
Claim 11. Scheldorf discloses a fluid collection apparatus comprising the fluid collection receptacle of claim 1 and further comprising a rigid tube (112) disposed within the bottle ([0016]; i.e., when tube 112 is a rigid sheathing).
Claim 12. Scheldorf discloses the fluid collection apparatus of claim 11, wherein the rigid tube is integral to the bottle ([0011], Fig. 1; since capillary tube 112 is integral with container 104).
Claim 13. Scheldorf discloses the fluid collection apparatus of claim 12, wherein the rigid tube is connected to a port (i.e., opening of container 104) (Fig. 1; [0011]).
Claim 14. Scheldorf discloses the fluid collection apparatus of claim 13, wherein the pressure sensor is connected to the port ([0015], Fig. 1; i.e., sensor 202 is coupled to the opening of container 104 through process coupling 120).
Claim 15. Scheldorf discloses the fluid collection apparatus of claim 14, further comprising a second rigid tube (170) disposed over and around the rigid tube ([0012]; since capillary tube 112 is received in fitting 158).
Claim 16. Scheldorf discloses the fluid collection apparatus of claim 15, wherein the second rigid tube includes a valve interface (i.e., since housing 170 is part of remote seal 110 and comprises an interface for components of remote seal 110 as described in [0012], see Figs. 2, 3. Thus, housing 170 comprises an interface for bellows 150 and end cap 164 of remote seal 110 interpreted as being a valve since it is a device for halting or controlling the flow of a liquid, gas, or other material through a passage, pipe, inlet, outlet, etc.1).
Claim 17. Scheldorf discloses the fluid collection apparatus of claim 16, wherein the valve interface interfaces with a valve (150, 164) disposed on a top portion of the bottle (Fig. 1; i.e., since the claims have not explicitly provide an orientation requiring the top of the bottle to be a particular portion at a particular orientation, since remote seal 110 of Scheldorf is positioned on a portion of container 104 while coupling 120 is positioned on the opposite portion of container 104 as illustrated in Fig. 1, when container 104 is viewed with coupling 120 as a bottom portion of container 104, remote seal 110 is disposed at a top portion of the container 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fematt (US Pub. No. 2017/0303496 A1) in view of Scheldorf (US Pub. No. 2014/0033817 A1).
Claim 2. Fematt discloses the fluid collection receptacle of claim 1, further comprising a tube (70) disposed within the bottle (Figs. 2, 3; [0034]-[0035]) but does not explicitly disclose that the tube is rigid. However, as explained above, Scheldorf also discloses a fluid collection receptacle comprising a tube that can be a flexible or rigid sheathing ([0016]). It is noted that both Fematt and Scheldorf discloses the tube disposed within the bottle allowing for pressure sensing. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the tube of Fematt to be rigid since Scheldorf discloses that a tube that is flexible or rigid are equally capable of allowing for pressure sensing ([0016]  of Scheldorf). Moreover, such modification would be considered a simple substitution of one known element (material of pressure tube 70 of Fematt) for another (flexible or rigid material of capillary tube 112 acting as the pressure tube for Scheldorf) to obtain predictable results (allowing for pressure sensing), see MPEP 2143(I)(B) for additional details.
	Claim 3. Fematt in view of Scheldorf discloses the fluid collection receptacle of claim 2, wherein Fematt further discloses comprising a port (16) connected to the tube (Figs. 2, 3; tube 70 is connected to inlet 16 via intake region 60 and splash guard 50). Therefore, Fematt in view of Scheldorf discloses a port connected to the tube being modified as a rigid tube.
Claim 4. Fematt in view of Scheldorf discloses the fluid collection receptacle of claim 2, wherein Fematt further discloses comprising a port (identified port is an opening throughwhich tube 70 passes) connected to the tube (see annotated Fig. 3) and an adapter (50), wherein tube 70 and the identified port is connected within splash guard 50. 

    PNG
    media_image1.png
    394
    291
    media_image1.png
    Greyscale

Annotated Fig. 3 of Fematt
Therefore, Fematt in view of Scheldorf discloses a port connected to the tube being modified as a rigid tube; wherein the rigid tube and the port are connected within an adapter.
Claim 5. Fematt in view of Scheldorf discloses the fluid collection receptacle of claim 4, wherein Fematt further discloses the pressure sensor is connected to the port (Fig. 3; i.e., pressure sensor 56 is connected to the identified port via tube 70).
Claim 11. Fematt in view of Scheldorf discloses a fluid collection apparatus comprising the fluid collection receptacle of claim 1 and further comprising a tube (70) disposed within the bottle (Figs. 2, 3; [0034]-[0035]) but does not explicitly disclose that the tube is rigid. However, as explained above, Scheldorf also discloses a fluid collection apparatus comprising a fluid collection receptacle comprising a tube that can be a flexible or rigid sheathing ([0016]). It is noted that both Fematt and Scheldorf discloses the tube disposed within the bottle allowing for 
Claim 12. Fematt in view of Scheldorf discloses the fluid collection apparatus of claim 11, wherein Fematt further discloses that tube 70 is integral with meter 14 as illustrated in Fig. 3 of Fematt. Therefore, Fematt in view of Scheldorf discloses the tube modified as a rigid tube is integral to the bottle.
Claim 13. Fematt in view of Scheldorf discloses the fluid collection apparatus of claim 12, wherein Fematt discloses that tube 70 is connected to a port (16) (Figs. 2, 3; tube 70 is connected to inlet 16 via intake region 60 and splash guard 50). Therefore, Fematt in view of Scheldorf discloses the tube being modified as a rigid tube is connected to a port.
Claim 14. Fematt in view of Scheldorf discloses the fluid collection apparatus of claim 13, wherein Fematt further discloses the pressure sensor is connected to the port (Fig. 3; i.e., pressure sensor 56 is connected to the identified port via tube 70).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fematt (US Pub. No. 2017/0303496 A1) in view of Scheldorf (US Pub. No. 2014/0033817 A1) further in view of Zhang (US Pub. No. 2014/0236072 A1).
Claim 6. Fematt in view of Scheldorf discloses the fluid collection receptacle of claim 5, wherein while Fematt further discloses that the port is connected to a dairy animal (see Fig. 1; [0018]) but Fematt in view of Scheldorf does not explicitly disclose that the adapter connects the bottle to a breast pump manifold. However, it is noted that Zhang discloses a system for collecting milk from a cow (Fig. 14, [0082]), wherein the system may be integrated with a milk machine ([0084]). Therefore, since both Fematt and Zhang are drawn to systems for collecting milk from a dairy animal, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Fematt in view of Scheldorf with the feature of a movable pump system with a breast pump manifold (1404) as disclosed by Zhang coupled between the dairy animal 12 and inlet 16 of Fig. 1 of Fematt to facilitating milking of the dairy animal while maintaining udder health ([0082] of Zhang). One of ordinary skill would have recognized that the adapter (50 of Fematt) of modified Fematt in view of Scheldorf and Zhang connecting bottle to a breast pump manifold (1404 in Fig. 14 of Zhang) via coupling of the movable pump system with inlet 16.
Claim 7. Fematt in view of Scheldorf and Zhang discloses the fluid collection receptacle of claim 6, wherein Zhang further discloses a valve being added to the cup for controlling direction of air flow and vapor chamber ([0092]). Therefore, since Fematt in view of Scheldorf and Zhang is modified to comprise the system of Fig. 14 of Zhang, it would have been obvious to one of ordinary skill that Fematt in view of Scheldorf and Zhang further discloses a valve (i.e., 
Claim 8. Fematt in view of Scheldorf and Zhang discloses the fluid collection receptacle of claim 7, wherein Zhang further discloses that the valve is added to the cup of the system ([0092]). Again, since Fematt in view of Scheldorf and Zhang is modified to comprise the system of Fig. 14 of Zhang, it would have been obvious to one of ordinary skill that Fematt in view of Scheldorf and Zhang further discloses the valve (i.e., valve of the system of Zhang) being disposed within the breast pump manifold ([0092] of Zhang).
Claim 9. Fematt in view of Scheldorf and Zhang discloses the fluid collection receptacle of claim 8, wherein since Zhang discloses that the valve controls whether the cup is delivering vapor or collecting milk ([0092]), Zhang further discloses that the valve selectively allows liquid to fall into the bottle by controlling whether milk is being collected. Again, since Fematt in view of Scheldorf and Zhang is modified to comprise the system of Fig. 14 of Zhang, it would have been obvious to one of ordinary skill that Fematt in view of Scheldorf and Zhang further discloses the valve (i.e., valve of the system of Zhang) selectively allows liquid to fall into the bottle ([0092] of Zhang) via inlet 16 of Fematt.
Claim 10. Fematt in view of Scheldorf and Zhang discloses the fluid collection receptacle of claim 9, wherein Fematt further discloses that the tube is disposed at an approximate center of the bottle when the bottle is attached to the adapter (Fig. 3; i.e., since tube 70 is positioned approximate to inner column 52 which appears to be positioned at the center of meter 14). Therefore, Fematt in view of Scheldorf and Zhang discloses the tube being modified as a rigid .

Allowable Subject Matter
Claims 18-20, as interpreted (see rejection above for details), would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not explicitly disclose a fluid collection apparatus comprising the fluid collection receptacle of claim 1, the respective limitations of claims 12-17, and a valve wherein the valve is disposed in a breast pump manifold connected to the bottle. It is noted that Scheldorf and Fematt are silent to valve disposed within a breast pump manifold connected to the bottle. It is noted that while Zhang discloses a breast pump manifold with a valve, Zhang does not disclose the specifics the second rigid tube disposed over and around the rigid tube as required by the claims.
While other prior art including Wu, Aalders, and O’Toole discloses a fluid receptacle of a breast pump system comprising a pressure sensor connected to the bottle and a valve in a breast pump manifold but they also does not disclose all of the limitations of claims 11-17 required by claims 18-20. Moreover, while Goldowsky, Delnevo, Vander Horst, Solem, Smith, and Leister also disclose a fluid collection receptacle comprising a pressure sensor and rigid tube, these prior art also do not disclose breast pump systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Valve.” Dictionary.com Dictionary. https://www.dictionary.com/browse/valve. Accessed on 21 Sep. 2021